Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 1 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 2 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 3 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 4 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 5 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 6 of 7
Case 15-20697-jrs   Doc 309   Filed 08/26/19 Entered 08/26/19 17:24:28   Desc Main
                              Document      Page 7 of 7
